Citation Nr: 0815940	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to January 15, 1998 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 letter and a February 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, that denied entitlement to an 
effective date prior to January 15, 1998 for the grant of 
service connection for PTSD.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in December 2006.  A 
transcript of his testimony is associated with the claims 
file.  


FINDINGS OF FACT

1.  The veteran originally filed a service connection claim 
for PTSD in April 1992; the RO denied this claim in January 
1993, and provided notice to the veteran along with the 
procedure for appealing the decision the following month, in 
February 1993, but the veteran did not appeal and that 
decision is now final.

2.  Between February 1994 when the January 1993 rating 
decision became final, and January 15, 1998, there was no 
communication from the veteran or his service representative 
that could be construed as a claim, formal or informal, to 
reopen the previously denied claim of service connection for 
PTSD.  

3.  A June 1998 rating decision granted service connection 
for PTSD, effective from January 15, 1998; the veteran did 
not submit a notice of disagreement (NOD) with the effective 
date assigned within the one-year period following notice of 
that decision, and the June 1998 rating decision became 
final.


CONCLUSION OF LAW

The July 1998 rating decision is final as to the matter of 
the assignment of January 15, 1998, as the effective date for 
service connection for PTSD.  
38 C.F.R. §§ 20.302(a), 20.1103(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  The Court has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans 
Claims Assistance Act of 2000 (VCAA) can have no effect on 
this appeal.  See Dela Cruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

That notwithstanding, it is acknowledged that the notice 
letters issued specifically in response to the veteran's 
claim for an earlier effective date contained erroneous 
language.  For example, in a letter dated in September 2003, 
the RO notified the veteran that to warrant an earlier 
effective date, he must submit evidence showing that his PTSD 
existed prior to the date of the award.  In response to that 
request, the veteran submitted additional medical records 
showing treatment for mental illness prior to 1998.  
Unfortunately, the RO provided the veteran with erroneous 
information, and the evidence that he subsequently submitted 
has absolutely no bearing whatsoever on the outcome of this 
case.  As explained below, the July 1998 rating decision that 
granted service connection became final before the veteran 
initiated a claim for an earlier effective date.  Absent a 
finding of clear and unmistakable error (CUE) in the July 
1998 rating decision, entitlement to an earlier effective 
date is precluded by law.  Accordingly, any defect with 
respect to that aspect of the notice requirement is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Effective Dates

The veteran seeks an earlier effective date for the grant of 
service connection for PTSD.  Service connection for PTSD was 
denied by rating decision dated January 1993.  The veteran 
was notified of that decision in February 1993 and he did not 
appeal that determination.  The January 1993 rating decision 
became final.  The veteran subsequently filed a claim for 
pension that was later deemed to be an informal claim of 
service connection for PTSD.  That claim was received at the 
RO on January 15, 1998.  Service connection for PTSD was 
granted pursuant to a June 1998 rating decision, effective 
from January 15, 1998.  The veteran did not appeal that 
determination within a year following notice of the July 1998 
decision, and it became final.  38 C.F.R. §§ 20.302(a), 
20.1103.

In August 2003, the veteran filed a "stand-alone" claim for 
an earlier effective date for the grant of service connection 
for PTSD.  

In August 2006, the Court of Appeals for Veteran's Claims 
(Court) issued Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
In that three-judge decision, the Court held that where a 
rating decision that established an effective date becomes 
final, an earlier effective date can only be established by a 
request for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court held that 
there is no "freestanding" earlier effective date claim that 
could be raised at any time.  See Rudd, 20 Vet. App. at 299.  
In light of the foregoing, the veteran's August 2003 claim 
for an earlier effective date for service connection for PTSD 
is without legal merit.  

Although the veteran's free-standing claim for an earlier 
effective date was decided nearly two years prior to the 
Court's holding in Rudd, the outcome remains the same 
regardless.  Notwithstanding the Court's holding in Rudd, the 
veteran is not entitled to an earlier effective date for the 
grant of service connection for PTSD based on the following 
analysis.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).  If based 
on receipt of new and material evidence, other than service 
department records, received after the final disallowance, 
the effective date will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q), (r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.

Any communication or action indicating an intent to apply for 
VA benefits from a claimant or representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).

In this case, the veteran's original claim of service 
connection for PTSD was denied in January 1993.  In February 
1993, notice of the January 1993 decision was provided to the 
veteran along with the procedure for appealing the decision.  
The veteran had one year from the date of the February 1993 
notice to appeal the January 1993 rating decision, and he did 
not do so.  Thus, the January 1993 rating decision denying 
service connection for PTSD became final.  

On January 15, 1998, the RO received the veteran's claim for 
pension.  The RO treated that claim as an informal claim for 
service connection, and subsequently issued a rating decision 
granting service connection for PTSD, effective on January 
15, 1998, the date on which the RO received the informal 
claim to reopen the previously denied claim of service 
connection for PTSD.  The veteran had one year from the date 
of notice of the July 1998 rating decision to appeal that 
determination, but the veteran did not do so.  Thus, the July 
1998 rating decision that assigned an effective date of 
January 15, 1998 for the grant of service connection for PTSD 
became final.  

Even if the veteran had submitted a timely NOD with the July 
1998 determination, the fact remains that the claims file 
does not reveal any communication from the veteran that could 
be construed as a claim for service connection for PTSD 
between the February 1994 date on which the January 1993 
decision became final and the date on which the RO received 
the veteran's claim for pension on January 15, 1998.  Thus, 
there is no basis on which to assign an effective date prior 
to January 15, 1998 for the grant of service connection for 
PTSD because the regulations clearly state that the effective 
date of a claim to reopen a finally disallowed claim is the 
date of the claim to reopen or the date entitlement arose, 
whichever is later.  

The veteran argues that he was too mentally unstable and ill 
to file a claim between the time of the last prior denial in 
February 1993 and January 15, 1998.  Although unfortunate, it 
does appear that the veteran was well enough to request a 
civil service preference letter in 1996.  That 
notwithstanding, there is nothing in the claims file to 
suggest that the veteran's accredited representative 
attempted to file such a claim on his behalf or that the 
veteran was unaware of his appellate rights in 1993.  The 
fact remains that the veteran had one year following notice 
of the January 1993 rating decision to appeal that 
determination; however no such appeal was initiated.  

The veteran also argues that the medical evidence in the 
claims file clearly shows that he had PTSD prior to January 
15, 1998.  Although there is no doubt that the medical 
evidence of record shows treatment for mental illness prior 
to January 15, 1998, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994). The Board has decided this case 
based on its application of this law to the pertinent facts.  
See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].

Because there is no evidence that the veteran filed a claim 
to reopen the previously denied claim of service connection 
for PTSD prior to January 15, 1998, the preponderance of the 
evidence is against the claim for an effective date earlier 
than January 15, 1998 for the grant of service connection for 
PTSD and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

An effective date prior to January 15, 1998 for the grant of 
service connection for PTSD is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


